IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


 LAN TU TRINH,                                    : No. 75 EM 2020
                                                  :
                      Petitioner                  :
                                                  :
                                                  :
               v.                                 :
                                                  :
                                                  :
 KATHLEEN LIEN TRINH AND LT                       :
 INTERNATIONAL BEAUTY SCHOOL, INC.,               :
                                                  :
                      Respondents                 :


                                          ORDER


PER CURIAM

       AND NOW, this 21st day of December, 2020, the “Petitioner’s Motion to File Pro

Se” is DISMISSED. This Court’s Prothonotary was mistaken when it instructed Petitioner

to submit such a filing.    The Prothonotary is DIRECTED to process the previously

submitted pro se filing in the normal course, including issuing any defect-correction notice.